Citation Nr: 1234356	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-45 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus. 

2.  Entitlement to service connection for pancreatitis, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1992 to June 1999. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In a May 2008 rating decision, the RO denied service connection for a right knee disorder.  Then in a May 2009 rating decision, the RO denied service connection for type II diabetes mellitus and pancreatitis.  

In July 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain medical opinions.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As to the claim for type II diabetes mellitus, the Veteran essentially contends that he had symptoms of such in service and elevated blood sugar readings.  Review of the service treatment records shows that the Veteran had a blood sugar reading of 160 mg/DL in January 1993 and 152 mg/DL in January 1996.  Additionally, post-service treatment records reflect that the Veteran was diagnosed with type II diabetes mellitus in March 2005.  During his July 2012 hearing, the Veteran testified that prior to his diagnosis in 2005, he had the same symptoms (e.g. increased thirst, polyuria, dry mouth, and hazy vision) for the period from 2000 to 2005.  

With regard to the claim for pancreatitis, the Veteran contends that he was seen on multiple occasions during service for various issues, including fever, chills, and diarrhea, which he believes were actually related to pancreatitis.  He also indicates that had his diabetes mellitus been diagnosed in service that he would not have had damage to his pancreas.  Review of the service treatment records show that the Veteran was seen on several occasions for complaints related to an upper respiratory infection/sore throat/pharyngitis (e.g.  July 1994, October 1994, February 1995, May 1995, September 1996).  The Veteran testified at his hearing that he has not been diagnosed with a pancreatic disorder but that such a problem would have resulted due to his diabetes mellitus. 

Generally, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In this case, the Veteran, as a lay person, is competent to testify as to his symptoms in service and also state that he experienced the same symptoms for several years before his diagnosis.  The Board finds that his statements in this regard are credible.  See supra Jandreau, 492 F.3d 1372 at 1377; Buchanan, 451 F.3d at 1336.  Furthermore, the Veteran, with his training as a nurse, is arguable competent to diagnose and provide opinions as to the etiology of his disabilities.  See also 38 C.F.R. 453196983§ 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Aside from the Veteran's statements, there is no other evidence of record addressing the etiology of any current disabilities.  Therefore, he must be provided examinations on remand to determine the nature,   etiology, and approximate date of onset of any current type II diabetes and pancreatitis.

As to the claim for a right knee disorder, the Veteran asserts that his current right knee disability is related to an in-service injury.  He contends that ever since an initial injury he has had popping, grinding, pain, swelling, and clicking.  Review of the service treatment records show that the Veteran was seen in November 1995 for complaints related to the right knee and he was diagnosed with resolving right knee pain.  Post-service medical records are replete with complaints and findings related to the right knee.  For example, a March 2007 private treatment record shows that the Veteran was assessed with a torn lateral meniscus of the right knee.  As the Veteran has not been afforded an examination to determine the nature and etiology of his current right knee disability, he should be afforded one on remand.  See supra
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of type II diabetes mellitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine (1) whether there is a 50 percent probability or greater that current type II diabetes mellitus is related to service, to include elevated blood sugar levels noted therein; and (2) the approximate date of onset of the Veteran's type II diabetes mellitus, taking into account his competent and credible assertions as to symptoms for several years prior to his 2005 diagnosis.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Schedule the Veteran for an examination to ascertain the nature and etiology of any current pancreatitis.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine (1) whether the Veteran currently has pancreatitis or a pancreatic disorder, and (2) whether there is a 50 percent probability or greater that any current disability is related to service, to include the various complaints and findings related to upper respiratory infection/sore throat/etc. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater any current pancreatitis/pancreatic disorder was either (1) caused by or (2) is aggravated by the Veteran's type II diabetes mellitus

If the examiner determines that a pancreatic disability is aggravated by type II diabetes mellitus, the examiner should report the baseline level of severity of the pancreatic disorder prior to the onset of aggravation.  If some of the increase in severity of the pancreatic disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Schedule the Veteran for an examination to ascertain the nature and etiology of the current right knee disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a 50 percent probability or greater that any current right disability is related to service, to include the November 1995 notations related to right knee pain.  The examiner must also address the Veteran's competent and credible contentions that he has had right knee symptoms (including clicking) ever since service.   

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


